Citation Nr: 0326472	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle injury.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to October 
1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a statement dated in November 2002, the veteran clarified 
that he did not wish to have a personal hearing; rather, that 
he had requested that the Decision Review Officer review his 
case and make a determination.  


REMAND

The veteran contends that his service-connected right ankle 
is manifested by such symptoms as limited motion, swelling, 
and pain and that, as such, he is entitled to more than the 
current 10 percent evaluation.  

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

There are limited outpatient records associated with the 
claims folder and there is no current VA examination of 
record so as to be able to render a fair and equitable 
determination on the matter on appeal.  

The claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected right 
ankle disability.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The RO should then schedule a VA 
orthopedic examination to determine the 
current severity of the veteran's right 
ankle disability.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




